Appeal from an order of the Supreme Court at Special Term, entered October 16, 1979 in Franklin County, which granted a motion by plaintiffs for leave to increase the ad damnum clause of the complaint. The plaintiff was injured on May 18, 1973 and commenced this action on February 28, 1975. Depositions were held on June 13, 1979, pursuant to court order obtained on motion of plaintiffs. Thereafter, based on re-evaluation of the case, the instant motion to increase the ad damnum clause of the complaint was made. Special Term granted the motion and this appeal ensued. There must be an affirmance. Permission to increase the ad damnum clause is freely given and lies within the sound discretion of the court (Luchsinger v County of Onondaga, 63 AD2d 819; Soulier v Harrison, 21 AD2d 725). In our view, Special Term did not abuse its discretion in granting the motion (see Koupash v Grand Union Co., 34 AD2d 695; Ryan v Collins, 33 AD2d 966). Order affirmed, with costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.